 

Exhibit 10.84

 

EXECUTION COPY

 

AMENDMENT NUMBER EIGHT

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC, 

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER EIGHT (this “Amendment Number Eight”) is made this 26th
day of August, 2016, among PENNYMAC LOAN SERVICES, LLC a Delaware limited
liability company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national
banking association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability company, as agent for Buyer
(“Agent”), to the Master Repurchase Agreement, dated as of July 2, 2013, between
Seller and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to extend
the Termination Date thereunder, as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

Section 1. Amendment.  Effective as of August 26, 2016 (the “Amendment Effective
Date”), the defined term "Termination Date" in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

 

 “Termination Date” shall mean August 25, 2017 or such earlier date on which
this Repurchase Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

 

Section 2. Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

 

Section 3. Effectiveness.  This Amendment Number Eight shall become effective as
of the date that the Agent shall have received:

 

(a) counterparts hereof duly executed by each of the parties hereto, and

 

(b) counterparts of that certain Amendment Number Seven to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

 







--------------------------------------------------------------------------------

 



Section 4. Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Eight (including all reasonable fees and
out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

 

Section 5. Representations.  Seller hereby represents to Buyer and Agent that as
of the date hereof and taking into account the terms of this Amendment Number
Eight, Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

Section 6. Binding Effect; Governing Law.  This Amendment Number Eight shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER EIGHT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

 

Section 7. Counterparts.  This Amendment Number Eight may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

Section 8. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Eight need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Eight to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

(Seller)

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:  Managing Director, Treasurer

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

(Buyer)

 

 

 

 

 

 

 

By:

/s/ Christopher Schmidt

 

 

Name: Christopher Schmidt

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

(Agent)

 

 

 

 

 

 

 

By:

/s/ Sajid Zaidi

 

 

Name: Sajid Zaidi

 

 

Title:   Vice President

 

Amendment Number Eight to Master Repurchase Agreement

--------------------------------------------------------------------------------